PER CURIAM.
We conclude that the jury verdict against it is supported by competent evidence that the defendant municipality negligently supplied inadequate equipment for the plaintiff’s judo class and that the defective condition was a legal cause of his injuries. See Schmidt v. Bowl America Florida, Inc., 358 So.2d 1385 (Fla. 4th DCA 1978); Metropolitan Dade County v. Yelvington, 392 So.2d 911 (Fla. 3d DCA 1980). Since neither the defendant’s attack on the instructions actually given, Colonial Stores, Inc. v. Scarbrough, 355 So.2d 1181 (Fla.1978); Variety Children’s Hospital, Inc. v. Perkins, 382 So.2d 331 (Fla. 3d DCA 1980), nor its claim that the issue of assumption of the risk should have been submitted to the jury, Tidwell v. Toca, 362 So.2d 85 (Fla. 3d DCA 1978), cert. denied, 368 So.2d 1375 (1979); Fla.R.Civ.P. 1.470(b), was properly preserved below, the judgment under review is
Affirmed.